Citation Nr: 0410949	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-12 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to VA financial assistance for the purchase of an 
automobile with adaptive equipment or for the purchase of adaptive 
equipment alone.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from January 1963 to December 1966, 
and from March 1967 to April 1983.

This case initially came to the Board of Veterans' Appeals (Board) 
from an August 2001 decision by the Winston-Salem, North Carolina, 
Regional Office (RO).  The Board remanded the case in June 2003 in 
order to provide the veteran with notice required by law.


FINDINGS OF FACT

The veteran is not entitled to receive VA compensation for loss, 
or permanent loss of use, of a hand or a foot, or for permanent 
impairment of vision of both eyes, with central visual acuity of 
20/200 or less in the better eye, or for ankylosis of a knee or a 
hip.


CONCLUSION OF LAW

The veteran does not meet the criteria for a certificate for VA 
financial assistance for the purchase of an automobile with 
adaptive equipment or for the purchase of adaptive equipment 
alone.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.808, 17.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA provides, to eligible persons, financial assistance for the 
purchase of an automobile with adaptive equipment or for the 
purchase of adaptive equipment alone.  38 U.S.C.A. § 3902; 38 
C.F.R. § 3.808.  An "eligible person" is one who, because of 
injury or disease incurred or aggravated during active military 
service, is entitled to receive VA compensation for loss, or 
permanent loss of use, of a hand or foot, or for permanent 
impairment of vision of both eyes, with central visual acuity of 
20/200 or less in the better eye, or for ankylosis of a knee or a 
hip.  38 U.S.C.A. § 3901; 38 C.F.R. §§ 3.808, 17.156.

According to a March 2004 RO decision, the veteran is entitled to 
receive VA compensation for a back disorder, a psychiatric 
disorder, and gastrointestinal disorders.  He is not entitled to 
receive VA compensation for loss, or permanent loss of use, of a 
hand or foot, or for any permanent impairment of vision of both 
eyes, or for ankylosis of a knee or a hip.  Accordingly, he is 
not, as a matter of law, an "eligible person."  Hence, VA 
financial assistance, for the purchase of an automobile with 
adaptive equipment or for the purchase of adaptive equipment 
alone, is not warranted.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 
3.808, 17.156.

In reaching this decision the Board acknowledges the contention, 
and the medical fact that, the veteran suffers from pronounced low 
back pain that radiates to his lower extremities.  To grant a 
certificate for VA financial assistance for the purchase of an 
automobile with adaptive equipment or for the purchase of adaptive 
equipment alone, however, the law requires that the appellant show 
clinical evidence of a permanent loss of use of a foot.  That is, 
the medical evidence of record must show that no effective lower 
extremity function remains other than that which would be equally 
well served by an amputation stump with use of a suitable 
prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 (2003).  A review 
of the clinical record shows that this degree of disability has 
never been shown, let alone even alleged by any medical care 
provider.  Hence, as basic eligibility is not shown, there is no 
basis to grant the benefit sought on appeal.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
prescribes VA duties to advise a claimant of the evidence needed 
to substantiate a claim, and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant thereto 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  
But there are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It does not apply in 
cases, and this is such a case, in which the law, and not the 
evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

ORDER

VA financial assistance, for the purchase of an automobile with 
adaptive equipment or for the purchase of adaptive equipment 
alone, is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



